Name: Commission Delegated Regulation (EU) 2018/632 of 19 February 2018 amending Council Regulation (EC) No 673/2005 establishing additional customs duties on imports of certain products originating in the United States of America
 Type: Delegated Regulation
 Subject Matter: international trade;  tariff policy;  America;  trade
 Date Published: nan

 25.4.2018 EN Official Journal of the European Union L 105/3 COMMISSION DELEGATED REGULATION (EU) 2018/632 of 19 February 2018 amending Council Regulation (EC) No 673/2005 establishing additional customs duties on imports of certain products originating in the United States of America THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 673/2005 of 25 April 2005 establishing additional customs duties on imports of certain products originating in the United States of America (1), and in particular Article 3 thereof, Whereas: (1) As a result of the United States' failure to bring the Continued Dumping and Subsidy Offset Act (CDSOA) in compliance with its obligations under the World Trade Organization (WTO) agreements, Regulation (EC) No 673/2005 imposed a 15 % ad valorem additional customs duty on imports of certain products originating in the United States of America as from 1 May 2005. In conformity with the WTO authorisation to suspend the application of concessions to the United States, the Commission is to adjust the level of suspension annually to the level of nullification or impairment caused by the CDSOA to the European Union at that time. (2) The CDSOA disbursements for the most recent year for which data are available relate to the distribution of anti-dumping and countervailing duties collected during the Fiscal Year 2017 (1 October 2016-30 September 2017). On the basis of the data published by the United States' Customs and Border Protection, the level of nullification or impairment caused to the Union is calculated at USD 682 823. (3) The level of nullification or impairment and consequently of suspension has decreased. However, the level of suspension cannot be adjusted to the level of nullification or impairment by adding or removing products from the list in Annex I to Regulation (EC) No 673/2005. By removing all of the products but one, the level of retaliation (4,3 % of additional import duty) would be in excess of, whereas by leaving the last product in Annex I, it would be below the 72 % of the CDSOA disbursement amount. As a consequence, in accordance with Article 3(1)(e) of that Regulation, the Commission should keep the list of products in Annex I unchanged and amend the rate of the additional duty in order to adjust the level of suspension to the level of nullification or impairment. The four products listed in Annex I should therefore be maintained on the list and the rate of additional import duty should be amended and set at 0,3 %. (4) The effect of a 0,3 % ad valorem additional import duty on imports from the United States of the products in Annex I represents, over one year, a value of trade that does not exceed USD 682 823. (5) To make sure that there are no delays in the application of the amended rate of additional import duty, this Regulation should enter into force on the day of its publication. (6) Regulation (EC) No 673/2005 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 673/2005 is amended as follows: (1) Article 2 of Regulation (EC) No 673/2005 is replaced by the following: Article 2 An ad valorem duty of 0,3 % additional to the customs duty applicable under Regulation (EU) No 952/2013 (*1) shall be imposed on the products originating in the United States of America listed in Annex I to this Regulation. (*1) OJ L 269, 10.10.2013, p. 1;" (2) Annex I to Regulation (EC) No 673/2005 is replaced by the text in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 May 2018. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 February 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 110, 30.4.2005, p. 1; as amended by Regulation of the European Parliament and the Council (EU) No 38/2014 (OJ L 18, 21.1.2014, p. 52). ANNEX ANNEX I The products on which additional duties are to apply are classified under the eight-digit CN codes and match the given descriptions. 0710 40 00 Sweetcorn 6204 62 31 Women's or girl's trousers and breeches, other than industrial and occupational, of denim cotton 8705 10 00 Crane lorries ex 9003 19 00 Frames and mountings for spectacles, goggles or the like, of base metal